Title: From James Madison to Robert R. Livingston, 11 January 1809
From: Madison, James
To: Livingston, Robert R.



Dear Sir
Washington Jany. 11. 1808 1809

I recd. from the hand of Col. Livingston your favor of Novr. 23.  His return having been unexpectedly sudden, I could not conveniently then acknowledge it, and in the hope that I might be enabled by procrastination to communicate some thing or other sufficiently interesting on our public affairs, I have arrived at a very late date, and without the advantage of making any amends for it.  We have recd no late information from either of our foreign Ministers, or from the French or British Govts. thro’ any other channels.  We know nothing more therefore than what is to be gathered from the ordinary vehicles of intelligence & misintelligence.  Another motive for delaying an answer was my wish to let you know with certainty whether a public oppy wd. offer for obtaining your Merinos from the Neighbourhood of Bourdeaux.  This point has but just been decided, and I am obliged to add, in a manner that will not answer your views.  It is proposed indeed to send abt. the 25th. of this month a vessel to France distinct from the conveyance to England, and which may perhaps return to the U. S. directly; but the navigation of the Bay of Biscay at this season pressed for L’Orient instead of Bourdeaux as the port of destination.  There were besides some provisional objects, which called for the same preference.
The samples of cloth you were so good as to inclose are full vouchers for the importance of your pastoral and manufacturing improvements.  I feel myself much flattered by the kind intentions of your Daughter Mrs. Livingston.  But I hope no inconveniency will be encountered in order to give effect to them; having considered it proper before I recd. your favor not to be unprepared for an occasion which was apparently not improbable.
I must pray you not to consider me as in the least insensible to the patriotic forecast which enlisted your zeal in the Merino cause.  However advantageous in the present state of our manufactures the largeness of the fleece may be, I am entirely persuaded of the precious acquisition for which the public is so much indebted to you, in the quality of the Spanish Wool, not only in reference to the progress hereafter, but to the present value of that article, in the Woolen Manufactures.  With the highest esteem I remain Dear Sir Your friend & servt.

James Madison

